DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on April 13th, 2022, has been entered and acknowledged by the Examiner.
Claim(s) 1-20 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on April 13th, 2022 have been fully considered but they are not persuasive.
A.	In response to Applicant's arguments that Koyama et al., does not disclose the claimed invention, the Examiner respectfully disagrees.   
	Examiner maintains that Koyama et al., does indeed disclose that the body (103) comprises a first sub back plate (first sub back plate of 103, refer now to Figs. 1, 3), a connecting plate (connecting portion of 103) and a second sub back plate (second sub back plate of 103) connected sequentially, the first sub back plate is parallel to the second sub back plate (Fig. 3), an angle between the first sub back plate and the connecting plate is an obtuse angle (obtuse angle; as clearly depicted in Fig. 3).
	Specifically, Examiner considers the first sub back plate and the second sub back plate to be the surface of 103 of Koyama et al., that extends at opposite ends as depicted in the figure below to better convey element to element matching of the current office action as presented:
	
    PNG
    media_image1.png
    406
    785
    media_image1.png
    Greyscale

For the reasons stated above, the rejection of the claims is deemed proper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-2, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama et al., (U.S. Pub. No. 2015/0261034 A1) as cited by Applicant(s).
Regarding Claim(s) 1, 11, Koyama et al., teaches a direct type backlight module (100, “display apparatus,” ¶ [0014]), applied to a display device (101, “display unit,” ¶ [0015]), wherein the direct type backlight module (100) comprises: a back plate (102, “exterior frame,” ¶ [0039]), comprising a body (103) and a side plate (104) protruding around an edge of the body (103), the body (103) and the side plate (104) are enclosed to form a receiving cavity (105, “recessed portion,” ¶ [0018]), and a back surface (back surface of 103) of the body (103) is partially recessed towards the receiving cavity (105) to form a mounting groove (107, “projection portions” groove formed within edges of body); and a rear housing (109, “cover member,” ¶ [0026]), covering the mounting groove (107), and a back surface of the rear housing (109) is flush (flush; as clearly depicted in Fig. 3) with an edge of the mounting groove (107) of the body (103); wherein the body (103) comprises a first sub back plate (first sub back plate of 103, refer now to Figs. 1, 3), a connecting plate (connecting portion of 103) and a second sub back plate (second sub back plate of 103) connected sequentially, the first sub back plate is parallel to the second sub back plate (Fig. 3), an angle between the first sub back plate and the connecting plate is an obtuse angle (obtuse angle; as clearly depicted in Fig. 3).  
Regarding Claim(s) 2, 12, Koyama et al., teaches the direct type backlight module of claim 1, and the second sub back plate is a bottom plate of the mounting groove (107).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 3, 13 are rejected under 35 U.S.C. 103 as being obvious over Koyama et al., (U.S. Pub. No. 2015/0261034 A1 in view of Kimura (U.S. Pat. No. 8,847,861 B2).
Regarding Claim(s) 3, 13, Koyama et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Koyama et al., is silent regarding the direct type backlight module further comprising a first light source module disposed on the first sub back plate and a second light source module disposed on the second sub back plate, and a luminance of the first light source module is greater than that of the second light source module.   
In the same field of endeavor, Kimura teaches a display device further comprising a first light source module (1st striped grid in matrix pattern, Col. 10, lines 54-61) disposed on the first sub back plate (1st region of substrate) and a second light source module (2nd striped grid in matrix pattern, Col. 10, lines 54-61) disposed on the second sub back plate (2nd region of substrate), and a luminance of the first light source module is greater than that of the second light source module (“wherein a first luminance of emitted light from a pixel in the first data hold period and a second luminance of emitted light from the pixel in the second data hold period are different from each other,” Claim 1 of ‘861) in order to account for the non-light emitting/dummy portion and even so to further for a gray-scale expression in the display.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the lighting strips, as disclosed by Kimura, in the display of Koyama et al., in order to account for the non-light emitting/dummy portion and even so to further for a gray-scale expression in the display.   
3.	Claim(s) 8-9, 18-19 are rejected under 35 U.S.C. 103 as being obvious over Koyama et al., (U.S. Pub. No. 2015/0261034 A1 in view of Kimura (U.S. Pat. No. 8,847,861 B2) in further view of Noro et al., (U.S. Pub. No. 2004/0189557 A1).
Regarding Claim(s) 8, 9, 18, 19, Koyama et al., as modified by Kimura teaches the invention set forth above (see rejection in the corresponding claim(s) above) both the first light source module and the second light source module comprise a plurality of light strip (‘861).  Koyama et al., as modified by Kimura is silent regarding a density of the light strips on the first sub back plate/strip is greater than that on the second sub back plate/strip.  
In the same field of endeavor, Noro et al., teaches a display device further comprising a density of the light strips on the first sub back plate/strip is greater than that on the second sub back plate/strip (“represented by the gray scale, the density gradient (gradient refers to difference in corresponding density) is often present in the natural image,” ¶ [0056]) in order to account for the non-light emitting/dummy portion and even so to further for a gray-scale expression in the display.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the lighting strips, as disclosed by Noro et al., in the display of Koyama et al., as modified by Kimura in order to account for the non-light emitting/dummy portion and even so to further for a gray-scale expression in the display.   
Allowable Subject Matter
A.	Claim(s) 4-5, 14-15 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Koyama et al., as modified by Kimura) suggests a direct type backlight module, applied to a display device, wherein the direct type backlight module comprises: a back plate, comprising a body and a side plate protruding around an edge of the body, the body and the side plate are enclosed to form a receiving cavity, and a back surface of the body is partially recessed towards the receiving cavity to form a mounting groove; and a rear housing, covering the mounting groove, and a back surface of the rear housing is flush with an edge of the mounting groove of the body, wherein the body comprises a first sub back plate, a connecting plate and a second sub back plate connected sequentially, the first sub back plate is parallel to the second sub back plate, an angle between the first sub back plate and the connecting plate is an obtuse angle, and the second sub back plate is a bottom plate of the mounting groove, wherein the direct type backlight module further comprises a first light source module disposed on the first sub back plate and a second light source module disposed on the second sub back plate, and a luminance of the first light source module is greater than that of the second light source module, wherein the first light source module comprises a first reflective sheet and a plurality of first light strips all mounted on the first sub back plate; the second light source module comprises a second reflective sheet and a plurality of second light strips all mounted on the second sub back plate; wherein the body comprises a first sub back plate, a second sub back plate parallel to the first sub backplate and a connecting plate connected therebetween, and an angle between the first sub back plate and the connecting plate is an obtuse angle.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the direct type backlight module, applied to a display device comprising the various elements as claimed above in combination with the specific limitation of , the first reflective sheet is provided with a plurality of first through holes, each first through hole corresponds to one light bead on the first light strips and the second reflective sheet is provided with a plurality of second through holes, each second through hole corresponds to one light bead on the second light strips; and 1a light reflectivity of the first reflective sheet is greater than that of the second reflective sheet as set forth in Claim(s) 4, 14.  
Claim(s) 5, 15 are objected to because of their dependency status from Claim(s) 4, 14.
B.	Claim(s) 6-7, 16-17 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Koyama et al., as modified by Kimura) suggests a direct type backlight module, applied to a display device, wherein the direct type backlight module comprises: a back plate, comprising a body and a side plate protruding around an edge of the body, the body and the side plate are enclosed to form a receiving cavity, and a back surface of the body is partially recessed towards the receiving cavity to form a mounting groove; and a rear housing, covering the mounting groove, and a back surface of the rear housing is flush with an edge of the mounting groove of the body, wherein the body comprises a first sub back plate, a connecting plate and a second sub back plate connected sequentially, the first sub back plate is parallel to the second sub back plate, an angle between the first sub back plate and the connecting plate is an obtuse angle, and the second sub back plate is a bottom plate of the mounting groove, wherein the direct type backlight module further comprises a first light source module disposed on the first sub back plate and a second light source module disposed on the second sub back plate, and a luminance of the first light source module is greater than that of the second light source module; wherein the first light source module comprises a first reflective sheet and a plurality of first light strips all mounted on the first sub back plate, the second light source module comprises a second reflective sheet and a plurality of second light strips all mounted on the second sub back plate; wherein the body comprises a first sub back plate, a second sub back plate parallel to the first sub backplate and a connecting plate connected therebetween, and an angle between the first sub back plate and the connecting plate is an obtuse angle.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the direct type backlight module, applied to a display device comprising the various elements as claimed above in combination with the specific limitation of the first reflective sheet is provided with a plurality of first through holes, each first through hole corresponds to one light bead on the first light strips; the second reflective sheet is provided with a plurality of second through holes, each second through hole corresponds to one light bead on the second light strips; and an aperture of the first through hole is smaller than that of the second through hole as set forth in Claim(s) 6, 16.  
Claim(s) 7, 17 are objected to because of their dependency status from Claim(s) 6, 16.
C.	Claim(s) 10, 20 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Koyama et al., as modified by Kimura) generally suggests a direct type backlight module, applied to a display device, wherein the direct type backlight module comprises: a back plate, comprising a body and a side plate protruding around an edge of the body, the body and the side plate are enclosed to form a receiving cavity, and a back surface of the body is partially recessed towards the receiving cavity to form a mounting groove; and a rear housing, covering the mounting groove, and a back surface of the rear housing is flush with an edge of the mounting groove of the body, wherein the body comprises a first sub back plate, a connecting plate and a second sub back plate connected sequentially, the first sub back plate is parallel to the second sub back plate, an angle between the first sub back plate and the connecting plate is an obtuse angle, and the second sub back plate is a bottom plate of the mounting groove, wherein the direct type backlight module further comprises a first light source module disposed on the first sub back plate and a second light source module disposed on the second sub back plate, and a luminance of the first light source module is greater than that of the second light source module, wherein the first light source module comprises a plurality of first light strips, the second light source module comprises a plurality of second light strips, the first light strip is provided with a plurality of first lens, each first lens corresponds to one first light bead on the first light strip, the second light strip is provided with a plurality of second lens, each second lens corresponds to one second light bead on the second light strip; wherein the body comprises a first sub back plate, a second sub back plate parallel to the first sub backplate and a connecting plate connected therebetween, and an angle between the first sub back plate and the connecting plate is an obtuse angle.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the direct type backlight module, applied to a display device comprising the various elements as claimed above in combination with the specific limitation of a light transmission angle of the first lens is greater than that of the second lens as set forth in Claim(s) 10, 20.  
Conclusion
Applicant's amendment does not overcome the current prior art of record. Therefore:
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hana Sanei Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 9-1 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Hana Featherly/
Hana Sanei Featherly
Art Unit 2889 Patent Examiner






/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875